Citation Nr: 0420882	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private medical facility from November 8, 2002 
to November 13, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The evidence of record shows that the appellant had active 
military service from July 1968 until February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision letter of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
St. Cloud, Minnesota, which denied reimbursement of 
unauthorized medical expenses for the period from November 8, 
2002, to November 13, 2002.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant in this case requests reimbursement of 
unauthorized medical expenses incurred at a private hospital 
from November 8, 2002 through November 13, 2002.  
The appellant contends that on the day of his admission to 
the private hospital, he required immediate, emergency 
medical attention and he suggests that he was previously 
informed the St. Cloud VAMC was not open for admissions at 
that time.  Through his representative in written argument 
before the Board, the appellant also contends that he 
notified the St. Cloud VAMC of his admission to the private 
hospital within 72 hours of his admission.  

Pertinent law provides that VA may reimburse veterans for 
medical expenses incurred in non-VA facilities where: (1) 
such care or services were rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non service-connected disability 
associated with an held to be aggravating a service-connected 
disability, (C) for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability...; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§ 17.120 (2003).  It has been held that all three of the 
aforementioned statutory requirements must be satisfied 
before reimbursement may be authorized.  See Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).

The law further provides that in the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  The law 
provides that an application may be formal or informal, by 
telephone or other communication, and made by the veteran or 
others on his or her behalf.  38 C.F.R. § 17.54(a) (2003).  

The March 2003 decision of the St. Cloud VAMC indicates that 
the appellant's claim was denied because treatment was not 
authorized by the St. Cloud VAMC and because VA facilities 
were feasibly available.  The Board notes, however, that the 
March 2003 decision does not clearly indicate whether VA 
facilities were feasibly available because: (1) the 
appellant's condition was of a non-emergent nature and he 
could have come to a VA facility on the next business day; or 
(2) VA emergency facilities were open and readily available 
to the appellant at approximately 8:00 or 9:00 p.m. on the 
evening of November 8, 2002.  

Apart from a mention in the Statement of the Case that the 
VAMC was notified on November 11, 2002 that the appellant was 
admitted to the private hospital, there is no information as 
relative to the appellant's assertion that he contacted the 
VAMC within 72 hours of his admission to the private 
hospital, or whether such contact could be construed as an 
application within the meaning of 38 C.F.R. § 17.54(c).   
While the appellant did not advance this argument prior to 
certification of this matter, the appeal remains pending and 
the Board may not adjudicate this question in the first 
instance.  



As such, the Board finds that the record is inadequate for 
appellate review and this case must be remanded to avoid 
violation of the Board's statutory obligation to provide 
adequate reasons ands bases for its findings and conclusions 
on all material issues of fact or law presented on the 
record.  38 U.S.C.A. § 7104(d)(1) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, this case is remanded to the St. Cloud VAMC for 
the following development:

1.  The St. Cloud VAMC Fee Physician or other 
appropriate designee should prepare an 
opinion that addresses the statutory and 
regulatory criteria set forth in 38 U.S.C.A. 
§ 1728 (a) (West 2002) and 38 C.F.R. § 17.120 
(2003).  The opinion should specifically 
address the following: (1) the facts and 
circumstances surrounding the VAMC's 
notification on November 11, 2002 that the 
appellant had been admitted to the private 
hospital in question and whether such 
notification constituted an application for 
admission on an emergency basis; (2) whether 
the services provided at the above mentioned 
private hospital from November 8, 2002 
through November 13, 2002 were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to the appellant's 
life or health; and (3) whether VA facilities 
or Federal facilities were feasibly available 
at approximately 8:00 to 9:00 p.m. on 
November 8, 2002 and an attempt to use them 
beforehand or obtain prior VA authorization 
for the service required would have been 
reasonable, sound, wise, or practical.

A complete rationale for any opinion should 
be provided, and if the above cannot be 
answered without resorting to speculation 
then he or she should so state.  Thereafter, 
a copy of this opinion should be furnished to 
the appellant, and another copy should be 
associated with the appellant's claims folder 
and the Medical Administration Folder.

2.  The St. Cloud VAMC should then 
readjudicate the issue of entitlement to 
reimbursement of unauthorized medical 
expenses incurred at a private hospital from 
November 8, 2002 through November 13, 2002 
with consideration given to all evidence of 
record, including the appellant's 
contentions, any private medical evidence, 
and any evidence associated with the file 
while this case is in remand status.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Vito Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




